BEAUCHAMP, Judge.
Appellant was convicted in County Court at Law No. 2, Harris County, upon a charge of keeping a bawdy house and assessed a fine of $200.00 and twenty days in jail, from which she appeals.
*190The record is before us with two bills of exception which cannot be considered because each is multifarious. Each bill presents some kind of objection to testimony given by about six different witnesses and is otherwise fatally defective.
There is no contention that the evidence is insufficient to sustain the conviction and we find nothing requiring further consideration.
The judgment of the trial court is affirmed.